Citation Nr: 1211620	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating from September 14, 2004 to June 30, 2010, and a rating in excess of 10 percent since July 1, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which established service connection for bilateral hearing loss, and assigned a noncompensable disability rating.  Subsequently, in a February 2011 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for bilateral hearing loss to 10 percent.

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in May 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In June 2010, the Board remanded the issues on appeal for further examination.  This development has been completed.  


FINDINGS OF FACT

1.  From September 14, 2004 to June 30, 2010, on average the Veteran's hearing acuity was no worse than Level I in both ears.

2.  Since July 1, 2011, the Veteran's hearing acuity is currently no worse than Level II in both ears. 

3.  The competent and probative medical evidence of record does not show that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss from September 14, 2004 to June 30, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011). 

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss since July 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records pertinent to the period under review, and provided the Veteran an opportunity to submit additional evidence relevant to his claim, to include identifying records to obtain on his behalf.  However, even after remand, the Veteran has not provided any such additional information.  see also Soyini v. Derwinski, 1 Vet. App. 540, 540 (1991) (holding that a remand is unnecessary when such would impose unnecessary additional burden on VA resources, with no additional benefit flowing to the Veteran).  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Additionally, the VA afforded the Veteran with VA examinations in November 2004 and July 2010.  The Board finds that these VA examination reports are adequate for evaluation purposes because the examiners either reviewed the claims file or were otherwise 'informed of the relevant facts, 'including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, addressed the relevant rating criteria, and described the functional effects caused by the hearing disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85 (2011).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2011).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(b) (2011).  

A. A compensable rating  from September 14, 2004 to June 30, 2010

In determining whether the Veteran is entitled to a compensable disability rating from September 14, 2004 to June 30, 2010, the Board has reviewed VA and private treatment records, private audiological testing reports, and the November 2004 VA examination report.  Based on this evidence, the Board finds that the Veteran is not entitled to a compensable disability rating, during this time period at issue.

In June 2004, the Veteran underwent private audiological testing.  In a September 2004 letter, the Veteran's Audiologist reported that the Veteran's latest hearing test revealed normal hearing sensitivity between 250 to 2,000 Hz, with a mild to severe sloping sensorineural hearing loss from 3,000 to 8,000 Hz.  The audiogram contained uninterpreted graphic representations of audiometric data, which the Board as fact finder may interpret.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  The Veteran's pure tone thresholds, in decibels, were interpreted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
50
LEFT
10
10
25
30
50

The averages were 30 in the right ear and 28.75 in the left ear.  Speech recognition ability was measured as 100 percent in the right ear and 96 percent in the left ear.   However, as for the administered speech audiometry, it is unclear if the VA-prescribed Maryland CNC speech recognition test was utilized.  See 38 C.F.R. § 4.85(a) (2011).  

If the Maryland CNC recognition test was administered, with respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 30 decibels along with speech discrimination of 100 percent warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  With respect to his left ear, the average pure tone threshold of 28.75 decibels along with speech discrimination of 96 percent also warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  As noted above, under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  

However, when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  The Court's holding is limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report.  Id. at 270.  Here, the Board finds it unnecessary to request clarification from the private provider as unlike in Savage, there is other evidence (the November 2004 VA audiology examination report) contemporaneous to the private audiogram that sufficiently describes the nature of the claimed bilateral hearing disability.

The Veteran was first afforded a VA audiological examination in November 2004.  The Veteran's pure tone thresholds, in decibels, were assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
50
LEFT
15
15
20
50
60

The averages were 27.5 in the right ear and 36.25 in the left ear.  Speech recognition ability was measured as 96 percent in the right ear and 92 percent in the left ear using the VA-prescribed Maryland CNC speech recognition test.  See 38 C.F.R. § 4.85(a) (2011).  

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 27.5 decibels along with speech discrimination of 96 percent warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  With respect to his left ear, the average pure tone threshold of 36.25 decibels along with speech discrimination of 92 percent warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  

The Veteran submitted February 2006 private audiological testing results.  The audiogram contained uninterpreted graphic representations of audiometric data, which the Board as fact finder may interpret.  See Ponder, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  The Veteran's pure tone thresholds, in decibels, were interpreted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
40
50
75
LEFT
25
30
40
70
80

The averages were 53.75 in the right ear and 55 in the left ear.  Speech recognition ability was measured as 70 percent bilaterally.  However, as for the administered speech audiometry, it is unclear if the VA-prescribed Maryland CNC speech recognition test was utilized.  See 38 C.F.R. § 4.85(a) (2011).  

If the Maryland CNC recognition test was administered, with respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 53.75 decibels along with speech discrimination of 70 percent warrants a designation of Roman Numeral V under Table VI of 38 C.F.R. § 4.85.  With respect to his left ear, the average pure tone threshold of 55 decibels along with speech discrimination of 70 percent also warrants a designation of Roman Numeral V under Table VI of 38 C.F.R. § 4.85.  As noted above, under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral V, and the left ear is Roman Numeral V, the appropriate rating is 20 percent under Diagnostic Code 6100.  

Furthermore, the Veteran submitted June 2008 private audiological testing from Creel Hearing Center.  In an audiological evaluation report, the Audiologist noted that the Veteran's puretone audiometry revealed a mild sloping to profound sensorineural hearing loss in the right ear and a moderate high frequency sensorineural hearing loss in the left ear.  The Veteran's pure tone thresholds, in decibels, were assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
45
65
LEFT
20
20
55
60
65

The averages were 51.25 in the right ear and 50 in the left ear.  Speech recognition ability was measured as 100 percent bilaterally.   However, as for the administered speech audiometry, it is unclear if the VA-prescribed Maryland CNC speech recognition test was utilized.  See 38 C.F.R. § 4.85(a) (2011).  

If the Maryland CNC recognition test was administered, with respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 51.25 decibels along with speech discrimination of 100 percent warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  With respect to his left ear, the average pure tone threshold of 50 decibels along with speech discrimination of 100 percent also warrants a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  As noted above, under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  

The Veteran's VA outpatient treatment records document complaints of bilateral hearing loss.  A November 2008 outpatient treatment report documented the Veteran's hearing aid evaluation.  After audiological testing was performed, the VA physician noted that the Veteran's right ear hearing had improved by 10 to 30 decibels since the June 2008 evaluation, and left ear hearing remained stable since the June 2008 evaluation.  The physician noted that the Veteran was issued hearing aids, and that the Veteran was a new hearing aid user. 

Additionally, throughout the specified time period, the Veteran's puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 decibels or more.  Therefore, the Veteran does not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Furthermore, the Veteran's puretone threshold was not assessed at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the alternate method of rating exceptional patterns of hearing under 38 C.F.R. § 4.86 also does not apply to the Veteran. 

The November 2004 audiometric test results are the only evidence of record that are valid and complete for rating purposes under 38 C.F.R. § 4.86(a).  The Board is cognizant that the Veteran's VA medical records show that he complained of significant communication problems.  Those medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.  

The Board is cognizant that the February 2006 private audiological testing noted isolated findings of speech discrimination scores of 70 percent.  However, throughout all of the private and VA audiological testing performed prior and subsequent to the February 2006 testing, the Veteran's speech discrimination score did not fall below 92 percent in either ear.  Furthermore, it is unclear whether the doctor who administered the February 2006 speech audiometry, utilized the VA-prescribed Maryland CNC speech recognition test during the examination.  See 38 C.F.R. § 4.85(a) (2011).  Moreover, the doctor did not submit any evaluation report detailing the results of the audiological test.  Therefore, the Board has determined that those findings have very little probative value when compared to the detailed findings and well-reasoned conclusions reached by the November 2004 VA examination and the Creer Hearing Center reports discussed at length above.  Accordingly, the Board finds that the Veteran was not entitled to compensable rating for bilateral hearing loss during this appeals period.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability rating for bilateral hearing loss prior to July 1, 2010 must be denied.

B. A Rating Higher than 10 percent since July 1, 2010

In determining whether the Veteran is entitled to a disability rating in excess of 10 percent since July 1, 2010, the Board has reviewed VA outpatient treatment records and the July 2010 VA examination report.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent, during this time period at issue.

The Veteran was afforded a VA examination in July 2010.  The Veteran's pure tone thresholds, in decibels, were assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
70
85
LEFT
20
25
65
70
80

The averages were 65 in the right ear and 60 in the left ear.  Speech recognition ability was measured as 96 percent in both ears using the VA-prescribed Maryland CNC speech recognition test.  See 38 C.F.R. § 4.85(a) (2011).  Additionally, the examiner noted that the Veteran's bilateral hearing loss had no significant effects on his occupation, and did not affect his usual daily activities. 

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 65 decibels along with speech discrimination of 96 percent warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  With respect to his left ear, the average pure tone threshold of 60 decibels along with speech discrimination of 96 percent also warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  As noted above, under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  

Additionally, the Veteran's puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was not 55 decibels or more.  Therefore, the Veteran does not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Furthermore, the Veteran's puretone threshold was not assessed at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the alternate method of rating exceptional patterns of hearing under 38 C.F.R. § 4.86 also does not apply to the Veteran. 

The July 2010 audiometric test results are the only evidence of record that are valid and complete for rating purposes.  The Board is cognizant that the Veteran's VA medical records show that he complained of significant hearing problems.  Those medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.  Accordingly, the Board finds that the Veteran was not entitled to compensable rating for bilateral hearing loss during the appeals period.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss since July 1, 2010 must be denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, only the July 2010 VA audiological examination discussed the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily life.  The examination found that the Veteran's hearing loss did not have significant effects on his occupational life.  Additionally, the examiner noted that the Veteran's hearing loss did not affect his activities of daily living.  However, to the extent that the prior November 2004 VA examination report did not include a discussion of the effects of the Veteran's hearing loss disability on occupational functioning and daily life, the Board finds no prejudice to the Veteran as a result of this omission.  The Veteran (1) alleged no such prejudice and (2) stated on more than one occasion during the pendency of the claim the effects of his bilateral hearing loss disability on occupational functioning and daily life.  Thus, any error on the part of the November 2004 VA examiner in failing to address the effects of the Veteran's hearing loss disability on occupational functioning and daily life in the examination report is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  

ORDER

Entitlement to a compensable disability rating for bilateral hearing loss from September 14, 2004 to June 30, 2010, is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss since July 1, 2010, is denied. 




____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


